NON-FINAL REJECTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Information Disclosure Statements
Applicant has not indicated the relevant passages of any of the documents on any of the Information Disclosure Statements, thereby leaving the Examiner to speculate what is deemed to be relevant. All references have been considered to the extent practicable within the time available. In general, the foreign references have only been given a cursory review based on the drawings.  The Examiner requests relevant line numbers, passages, and/or figures that Applicant deems particularly relevant for consideration.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, and 8 of Application 17/203,045 are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, 2, 3, and 5 of U.S. Patent No. 10961923. 
Instant Application 17/203,045 claims:
Claim 1. A valve assembly for an exhaust system of a vehicle, comprising: a housing defining an inlet, an outlet, and a longitudinally extending exhaust gas passageway in fluid communication with the inlet and the outlet; a valve flap disposed in the housing and rotatable between a first position restricting exhaust gas flow through the exhaust gas passageway, and a second position whereat exhaust gas flow through the exhaust gas passageway is less restricted; and a mass damper disposed within the exhaust gas passageway, the mass damper attached to the valve flap, wherein the mass damper includes end portions and an intermediate portion disposed between the end portions, the intermediate portion having a thickness that is greater than a thickness of the end portions, the mass damper being positioned proximate an inner surface of the housing as well as being positioned between the valve flap and the housing when the valve flap is at the second position.  

Whereas US 10961923 claims:
1. A valve assembly for an exhaust system of a vehicle, the valve assembly comprising: a housing defining an inlet, an outlet, and a longitudinally extending exhaust gas passageway in fluid communication with the inlet and the outlet; a valve flap disposed in the housing and rotatable between a first position restricting exhaust gas flow through the exhaust gas passageway, and a second position whereat exhaust gas flow through the exhaust gas passageway is less restricted; and a mass damper disposed within the exhaust gas passageway, the mass damper attached to the valve flap, wherein the mass damper is shielded from the exhaust gas flowing through the exhaust gas passageway when the valve flap is in the second position, wherein the mass damper includes end portions and an intermediate portion disposed between the end portions, and wherein the intermediate portion has a thickness that is greater than a thickness of the end portions, the valve assembly further comprising a fastener extending through an aperture in a respective end portion and an aperture in the valve flap to attach the valve flap and the mass damper to each other.
The underlined portions in the independent claims above directly correlate between the two sets of claims. Dependent claims 6, 7, and 8 of Application ‘045 are identical to claims 2, 3, and 5 of Patent ‘923.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 2, 3, and 5 of Patent ‘923 substantially encompasses the subject matter of claims 1, 6, 7, and 8 of Application ‘045, wherein the italic portions demonstrated above are merely alternate means of effectively claiming the same position of the mass damper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matthews et al. (US 6679290, herein after “Matthews”). 
Matthews discloses:
 Claim 1. A valve assembly (figures 1-11) for (intended use) an exhaust system of a vehicle, the valve assembly comprising:
a housing (item 10, does not include 19) defining an inlet (16), an outlet (15), and a longitudinally extending exhaust gas (in an apparatus claim the material worked upon cannot impart novelty because it is not germane to the apparatus) passageway (14) in fluid communication with the inlet and the outlet;
a valve flap (53, Fig. 6) disposed in the housing and rotatable between a first position (taken as a slightly open position not depicted but rather in transit from fig 2 to fig 5) restricting exhaust gas flow through the exhaust gas passageway, and a second position (taken as the fully open position of figure 5) whereat exhaust gas flow through the exhaust gas passageway is less restricted; and
a mass damper (generally indicated at 72) disposed within the exhaust gas passageway, the mass damper attached to the valve flap (53),

    PNG
    media_image1.png
    670
    1201
    media_image1.png
    Greyscale

wherein the mass damper includes end portions (see annotation) and an intermediate portion (see annotation) disposed between the end portions, the intermediate portion having a thickness that is greater (see annotation) than a thickness of the end portions, the mass damper being positioned proximate (without further limitation extremely broad relative term, deemed to not be limiting as presented) an inner surface of the housing (10) as well as being positioned between the valve flap and the housing when the flap is at the second position (figure 5).
Claim 2. The valve assembly of claim 1, wherein the intermediate portion of the mass damper is intersected by a line (see claim 2 annotation) that transversely passes through the exhaust gas passageway (14) and perpendicularly intersects an axis of rotation (generally indicated at 34) of the valve flap.  

    PNG
    media_image2.png
    387
    494
    media_image2.png
    Greyscale


Claim 3.  The valve assembly of claim 1, further comprising a pad (70) coupled (monolithically) to the valve flap on an opposite side of the valve flap as the mass damper (generally indicated at 72), the pad being positioned between the valve flap and the housing when the valve flap is in the first position.  
Claim 4. The valve assembly of claim 3, wherein a fastener (without further definition, seen as the monolithically formed stem, see claim 4 annotation) extends through the pad, the valve flap, and the mass damper to interconnect each other.  

    PNG
    media_image3.png
    394
    494
    media_image3.png
    Greyscale

Claim 6. The valve assembly of claim 1, wherein the mass damper faces the outlet when the valve flap is in the first position (as depicted in figure 2).  
Claim 7. The valve assembly of claim 1, wherein the mass damper (generally indicated at 72) includes a curved periphery (seen as the curved base of the generally frusto-conical shape of 72, best seen in figure 6) aligned (taken to mean an intended orientation) with a curved periphery of the valve flap (53).  
Claim 8. The valve assembly of claim 1, wherein the mass damper is formed by a molding process.  
The method of forming the apparatus cannot be given patentable weight in an apparatus claim. 
Claim 9. The valve assembly of claim 3, wherein the mass damper is positioned to remain spaced apart from the housing at all positions of the valve flap.  Note, as established in the rejection of claim 1 … item 19 is not considered part of 10 when it comes to defining the housing.
Claim 10. The valve assembly of claim 9, wherein the pad (70) is in direct contact with the housing (10) when the valve flap is at the first position (best seen in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 6679290, herein after “Matthews”) in view of Greer et al. (US 2018/0051609, herein after “Greer”).
Matthews further discloses wherein the pad (70) can be made of metal (see at least the crosshatching indicating metal of figure 2). However, Matthews does not explicitly disclose wherein the pad comprises a wire-mesh material. 
Greer teaches a rotary exhaust valve (Figure 7B) having a pad (94) made of wire mesh (see at least abstract and paragraph [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the pad of Matthews out of wire mesh as taught by Greer for the purpose/motivation of dampening vibration and reducing valve flap flutter (see at least the last three lines of the abstract for the motivation paraphrased herein).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
All newly cited references on the PTO-892 are relevant to Applicant’s invention as being of the pivoted check valve type suitable for exhaust applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753